PER CURIAM:
Eddie LaReece Pittman appeals the district court’s order denying relief on his civil action alleging employment discrimination in violation of Title VII of the Civil Rights Act of 1964, as amended. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Pittman v. Hunt Constr. Group, 564 F.Supp.2d 531 (E.D.N.C.2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.